             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LUCILLE ANDERSON, SARA
ALAMI, GIANELLA CONTRERAS
CHAVEZ, DSCC, and DEMOCRATIC
PARTY OF GEORGIA, INC.,
                                              CIVIL ACTION
       Plaintiffs,
                                              FILE NO. 1:20-CV-03263-MLB
v.

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board, et al.,

       Defendants.



     NOTICE OF FILING OF VOTING EQUIPMENT ALLOCATION
                       INFORMATION

      Pursuant to the Court’s Order [Doc. 125] directing the Douglas County

Defendants (“Douglas County”) to file information relating to voting equipment

allocation by Douglas County ahead of the November 3, 2020 general election,

including information about how such allocations compare to those made for

the June, 9, 2020 primary elections, Douglas County submits this Notice of

Filing along with the following attachments, which have already been timely

provided to counsel for the Plaintiffs via electronic mail:
1. A PDF containing Douglas County’s allocations for the June 9, 2020

   primary election (attached as Exhibit A);

2. A PDF containing Douglas County’s allocations by precinct for the

   upcoming November 2, 2020 general election (attached as Exhibit B);

3. A PDF containing the number of Douglas County voters per voting

   precinct (attached as Exhibit C);

4. A Microsoft Excel spreadsheet containing an initial analysis of previous

   and upcoming election data regarding allocations (attached as Exhibit

   D).

Respectfully submitted this 2nd day of October, 2020.

                                 /s/ Timothy M. Boughey
                                 David A. Cole
                                 Georgia Bar No. 142383
                                 Timothy M. Boughey
                                 Georgia Bar No. 832112
                                 FREEMAN MATHIS & GARY, LLP
                                 100 Galleria Parkway
                                 Suite 1600
                                 Atlanta, Georgia 30339
                                 (T) 770.818.0000
                                 (F) 770.937.9960
                                 (E) dcole@fmglaw.com
                                 tboughey@fmglaw.com

                                 Counsel for the Douglas County
                                 Defendants




                                   -2-
                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing NOTICE OF FILING OF VOTING EQUIPMENT ALLOCATION

INFORMATION has been prepared in Century Schoolbook 13, a font and type

selection approved by the Court in L.R. 5.1(B).

                                    /s/ Timothy M. Boughey
                                    David A. Cole
                                    Georgia Bar No. 142383
                                    Timothy M. Boughey
                                    Georgia Bar No. 832112
                                    FREEMAN MATHIS & GARY, LLP
                                    100 Galleria Parkway
                                    Suite 1600
                                    Atlanta, Georgia 30339
                                    (T) 770.818.0000
                                    (F) 770.937.9960
                                    (E) dcole@fmglaw.com
                                    tboughey@fmglaw.com

                                    Counsel for the Douglas County
                                    Defendants




                                      -3-
